                     Case 18-06458             Doc 44       Filed 10/06/18 Entered 10/06/18 21:31:59        Desc Main
                                                              Document     Page 1 of 4
1A
 101-7-NFR
 /2009
 /2010
 2ems Inc.
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS

                  In re:                                              §
                                                                      §
                  GASS, ANDREW B.                                     §     Case No. 18-06458 ABG
                  GASS, ASTA                                          §
                                                                      §
                                      Debtors                         §

                                                    NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                      APPLICATIONS FOR COMPENSATION
                                                        AND DEADLINE TO OBJECT (NFR)

                           Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that ANDREW J.
                  MAXWELL, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and
                  the trustee’s professionals have filed final fee applications, which are summarized in the attached
                  Summary of Trustee's Final Report and Applications for Compensation.

                          The complete Final Report and all applications for compensation are available for inspection at
                  the Office of the Clerk, at the following address:
                                                          CLERK OF THE U.S. BANKR. CT
                                                          219 S. DEARBORN STREET
                                                          7TH FLOOR
                                                          CHICAGO IL

                  Any person wishing to object to any fee application that has not already been approved or to the
                  Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
                  copy of the objections upon the trustee, any party whose application is being challenged and the
                  United States Trustee. A hearing on the fee applications and any objection to the Final Report
                  will be held at 10:00 AM on 11/07/2018 in Courtroom 642,
                                                 United States Courthouse
                                                 219 S. Dearborn Street
                                                 Chicago, IL 60604
                  If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
                  dividends pursuant to FRBP 3009 without further order of the Court.

                  Date Mailed: 10/05/2018                                 By: /s/ Andrew J. Maxwell
                                                                                               Trustee


                  ANDREW J. MAXWELL, TRUSTEE
                  20 N. CLARK
                  SUITE 200
                  CHICAGO, IL 60602




             UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 18-06458                 Doc 44           Filed 10/06/18 Entered 10/06/18 21:31:59                                      Desc Main
                                                          Document     Page 2 of 4


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS


      In re:                                                                §
                                                                            §
      GASS, ANDREW B.                                                       §         Case No. 18-06458 ABG
      GASS, ASTA                                                            §
                                                                            §
                             Debtors                                        §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                       8,281.75
                   and approved disbursements of                                                                      $                       4,880.34
                                                            1
                   leaving a balance on hand of                                                                       $                       3,401.41


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: ANDREW J. MAXWELL,
       TRUSTEE                                                          $               858.33 $                          0.00 $                858.33
       Trustee Expenses: ANDREW J.
       MAXWELL, TRUSTEE                                                 $                 22.60 $                         0.00 $                    22.60
                   Total to be paid for chapter 7 administrative expenses                                             $                         880.93
                   Remaining Balance                                                                                  $                       2,520.48


                 Applications for prior chapter fees and administrative expenses have been filed as follows:




____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
        Case 18-06458             Doc 44    Filed 10/06/18 Entered 10/06/18 21:31:59              Desc Main
                                              Document     Page 3 of 4



                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:

                                                      Allowed Amount   Interim Payment to
     Claim No.          Claimant                      of Claim         Date               Proposed Payment
                        Department of the
     000001A            Treasury                  $              0.00 $               0.00 $                0.00
                Total to be paid to priority creditors                                $                     0.00
                Remaining Balance                                                     $                2,520.48


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 334,572.09 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                      Allowed Amount   Interim Payment to
     Claim No.          Claimant                      of Claim         Date               Proposed Payment
     000002             Discover Bank             $           7,929.36 $              0.00 $               59.74
     000003             Discover Bank             $           3,435.25 $              0.00 $               25.88
     000004             BYLINE BANK               $        228,102.00 $               0.00 $           1,718.39
                        Old Republic Insurance
     000005             Company                   $         73,170.82 $               0.00 $             551.23
                        Capital One Bank
     000006             (USA), N.A.               $           3,124.29 $              0.00 $               23.54
                        Reinhart FoodService,
     000007             LLC                       $         10,044.33 $               0.00 $               75.67
     000008             Synchrony Bank            $           1,214.70 $              0.00 $                9.15
     000009             LVNV FUNDING, LLC $                    517.96 $               0.00 $                3.90
     000010             PYOD, LLC                 $           1,160.37 $              0.00 $                8.74




UST Form 101-7-NFR (10/1/2010) (Page: 3)
        Case 18-06458             Doc 44     Filed 10/06/18 Entered 10/06/18 21:31:59            Desc Main
                                               Document     Page 4 of 4

                                                     Allowed Amount      Interim Payment to
     Claim No.          Claimant                     of Claim            Date               Proposed Payment
                        Rock Fusco & Connelly,
     000011             LLC                    $             1,842.00 $              0.00 $               13.88
                        Portfolio Recovery
     000012             Associates, LLC          $            716.22 $               0.00 $                 5.39
                        Portfolio Recovery
     000013             Associates, LLC          $           3,314.79 $              0.00 $               24.97
                Total to be paid to timely general unsecured creditors                $                2,520.48
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE


                                                Prepared By: /s/Andrew J. Maxwell
                                                                                 Trustee


     ANDREW J. MAXWELL, TRUSTEE
     3010 N. CALIFORNIA AVENUE
     CHICAGO, IL 60618


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
